Court of Appeals
                                 First District of Texas
                                         BILL OF COSTS

                                          No. 01-18-00128-CV

  Verdant Ventures LP; Acres Homes Realty Corp. and The Real Property known as 8503 North
                               Freeway, Houston, Texas 77037

                                                   v.

                                       The City of Houston, et al.

              NO. 2016-17739 IN THE 61ST DISTRICT COURT OF HARRIS COUNTY



   TYPE OF FEE             CHARGES             PAID/DUE               STATUS                 PAID BY
      FILING                 $175.00          03/15/2018               E-PAID                   ANT
STATEWIDE EFILING            $30.00           03/15/2018               E-PAID                   ANT
SUPP CLK RECORD               $7.00           03/14/2018                PAID                    ANT
     MT FEE                  $10.00           03/05/2018               E-PAID                   ANT
   RPT RECORD                $406.12          02/26/2018                PAID                    ANT
   CLK RECORD                $115.00          02/23/2018                PAID                    ANT


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $743.12.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this 25th day of May,
2018.